Citation Nr: 0801782	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip 
condition, to include as secondary to a service-connected 
back condition.

2.  Entitlement to service connection for joint space 
narrowing and nonunion fracture of the superior acetabular 
lip of the left hip, claimed as hip condition, to include as 
secondary to a service-connected back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for a 
right hip condition and joint space narrowing and nonunion 
fracture of the superior actebular lip of the left hip 
(claimed as hip condition).

In October 2007, a motion to advance this appeal on the 
docket, due to the veteran's age, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (c) (2007).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran filed a claim for service connection for a 
bilateral hip condition in November 2004.  In his Notice of 
Disagreement received by the RO in June 2005, the veteran 
contended that his bilateral hip condition is secondary to 
his service-connected spine disability.  He asserts that 
these disorders should therefore be service-connected on a 
secondary basis to his service-connected spine disability.
 
As an initial matter, this case must be remanded to comply 
with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
The RO did not inform the veteran about what he would need to 
show to establish service connection on a secondary basis due 
to aggravation.  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995). 38 C.F.R. § 3.310 (2007).  The 
veteran must be provided with this notice.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

It appears from the evidence of record that the veteran is 
undergoing continued treatment for his spine and other 
disabilities.  On remand, VA should obtain any missing 
medical records showing treatment for the veteran's spine and 
hip disorders.  

The veteran is currently service-connected for radiculopathy 
of the right lower extremity secondary to his service-
connected spine disability.  In addition, the veteran carries 
a diagnosis of joint space narrowing and nonunion fracture of 
the superior acetabular lip of his left hip.  The Board finds 
that, in order to adequately fulfill the duty to assist, the 
veteran should be afforded a VA examination to determine 
whether he has right and left hip disorder that are separate 
and distinct from his service-connected radiculopathy and, if 
so, whether the veteran's service-connected spine disability 
is the proximate cause of these disorders.  The examination 
reports should include opinions as to whether the veteran's 
claimed left and right hip disorders are being aggravated 
beyond their natural progression by his service-connected 
spine disability.  See Allen, supra.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice pursuant to 38 C.F.R. § 3.310 
(2007), that informs the veteran of the 
evidence required to establish a 
secondary service connection claim on the 
basis of aggravation.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his spine and hip 
disorders.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records.  If records are 
unavailable, please have the provider so 
indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by an appropriate 
specialist, to ascertain whether the 
veteran has left or right hip disorders 
and, if so, the etiology of these 
disorders.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiners 
for review of the pertinent evidence in 
connection with the examinations, and the 
report should so indicate.  

The orthopedic examiner should offer an 
opinion as to whether the veteran has 
right or left hip disorder that are 
separate and distinct from his service-
connected radiculopathy and, if found, 
(1) whether it is at least as likely as 
not (50 percent or more probability) that 
his right or left hip disorders are 
proximately due to, or the result of, the 
veteran's service-connected spine 
disability; and (2) whether it is at 
least as likely as not (50 percent or 
more probability) the veteran's spine 
disability has aggravated or accelerated 
his right or left hip disorders beyond 
their natural progression.   

If the examiner finds that the 
appellant's service-connected spine 
disability has aggravated, contributed to 
or accelerated any pathologic process 
involving either the veteran's right or 
left hip disorders, the examiner must 
state to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disorders themselves or as opposed to 
other possible contributing factors.

The examiners must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiners 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to consider on the basis of 
aggravation under the holding reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


